Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20                 PageID.427       Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TYRONE BOOTH, et al.,

       Plaintiffs,                                          Civil Action No. 20-CV-10730

vs.                                                         HON. BERNARD A. FRIEDMAN

FLINT POLICE OFFICERS
ASSOCIATION, et al.,

      Defendants.
_______________________/

                     OPINION AND ORDER DENYING PLAINTIFFS’
                     MOTION FOR A PRELIMINARY INJUNCTION

               This matter is presently before the Court on plaintiffs’ motion for a preliminary

injunction [docket entry 20]. Defendants have filed a response in opposition and plaintiffs have

replied. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a

hearing. For the reasons stated below, the Court shall deny the motion.

               In a recent opinion, the Court summarized this case as follows:

                       This case concerns a labor relations dispute. Plaintiffs
               allege that for some period of time prior to September 24, 2019,
               they were “provisional” sergeants with the Flint Police
               Department.       On September 24, they were promoted to
               “permanent” sergeants. Compl. ¶ 25. These promotions allegedly
               were approved by the police chief, Timothy Johnson, to resolve a
               grievance filed on plaintiffs’ behalf by their union, the FPOA, that
               claimed the promotions were due “because Plaintiffs had held the
               provisional Sergeant positions for well over 90 days and not been
               promoted to permanent Sergeants.” Id. ¶¶ 22, 24-25. On October
               15, the bargaining unit to which plaintiffs now belonged, the “Flint
               Police Department Sergeants (‘FPDA’) [sic],” represented by the
               Police Officers Labor Council (“POLC”), filed a grievance with
               the City of Flint, claiming that plaintiffs had been promoted based
               on favoritism. Id. ¶ 26-27. On October 17, “there was a lawsuit
               filed against Flint by employees of Flint, which included police
               officers, alleging reverse race discrimination, suggesting
Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20                  PageID.428       Page 2 of 6




              promotions to Sergeant were based on race.” Id. ¶ 29. Shortly
              thereafter, plaintiffs were demoted to provisional sergeant
              positions, allegedly at the behest of the Flint mayor “to gain
              political favor with FPSA, and in an attempt to try to appease
              members of FPOA, including the officers and those involved in the
              lawsuit against Flint.” Id. ¶ 33. Plaintiffs’ demotion allegedly
              was the result of an agreement, in the form of a Memorandum of
              Understanding (“MOU”),2 dated October 29, signed by Makini
              Jackson on behalf of the city and Smith on behalf of the FPOA.
              Id. ¶ 34. The POLC denied plaintiffs’ request to process a
              grievance over their demotions. Id. ¶ 41.
                       Plaintiffs assert four claims. In Count I, they claim that
              defendants City of Flint and Makini Jackson violated their
              Fourteenth Amendment due process rights by depriving them of
              property without notice or an opportunity to be heard. In Count II,
              plaintiffs claim that defendants FPOA and Smith tortiously
              “interfered with the contractual rights Plaintiffs had under their
              CBA with POLC and Flint. The MOU was intended to, and did,
              interfere with Plaintiffs’ contractual rights under their CBA by
              causing the breach, disruption, or termination.” Id. ¶¶ 54-55. In
              Count III, plaintiffs claim that the City of Flint breached
              “Plaintiffs’ contractual rights under the CBA between POLC and
              Flint,” which “included the right not to be discharged except for
              cause and the right to seniority in their positions.” Id. ¶ 60. And
              in Count IV, plaintiffs claim that the POLC breached its duty to
              represent plaintiffs fairly. For relief, plaintiffs seek reinstatement
              to their permanent sergeant positions, damages, costs, and attorney
              fees.
              _______________
              FN 2/

              This MOU, a copy of which is attached to defendants’ motion as
              Exhibit A, indicates that the city had mistakenly promoted
              plaintiffs while it was in the midst of negotiations with the FPOA
              over, among other things, promotions procedures. These parties
              agreed that the city would return plaintiffs “to their status quo ante
              . . . pending the completion of a promotional examination for the
              permanent placement of FPOA members into the position of Police
              Sergeant.” MOU ¶ 1.

Booth v. Flint Police Officers Ass’n, No. 20-CV-10730, 2020 WL 5235228, at *1-2 (E.D. Mich.

Sept. 2, 2020) (footnote 1 omitted).

              In the motion now before the Court, plaintiffs seek a preliminary injunction “to


                                                2
Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20                     PageID.429     Page 3 of 6




cancel the scheduled Sergeant’s exam for the police department until a resolution of this matter,

because the failure to do so violates the Due Process Clause of the Fourteenth Amendment to the

United States Constitution and will cause Plaintiffs irreparable harm..” Pls.’ Mot. at 2. Further,

                [t]he MOU . . . states Plaintiffs, “shall sit for [a] promotional
                examination.” (Exhibit 12, p. 2). It also states that, “the City will
                hold a written promotional examination to establish an Eligible
                List or before October 31, 2020.” (Exhibit 12, p. 2). The
                MOU mandates that Plaintiffs be promoted regardless of exam
                score, as long as a “passing score.” (Exhibit 12, p. 2, para. 2).
                While it may seem favorable for Plaintiffs, it is not, and will only
                foster disharmony within the police department if Plaintiffs
                are forced to take the exam.

Pls.’ Br. in Support at 4-5. Explaining the latter point, plaintiffs assert:

                Defendant City of Flint’s actions have a significant risk of creating
                disharmony in the police department. By example, if an African
                American Plaintiff gets a lower score than a White Officer, who is
                not promoted, it will undoubtedly cause racial tension and a
                suggestion that the Black Officer was promoted due to race. In the
                pending lawsuit in Genesee County, it is already being alleged that
                Black employees are given favoritism, specifically with regard to
                another exam for Captain because the African American who was
                promoted had “scored lower on the...exam...”. PageID.128. If the
                test goes forward, there is a significant risk of racial disharmony
                among police officers, who are charged with the responsibility to
                help rectify racial disharmony on the streets. Plaintiffs were
                promoted to permanent Sergeant under current policies and they
                should not be penalized by having to sit for an exam.
                Accordingly, Plaintiffs should not be forced to take a test for a
                position they already had with significant risk of fueling
                disharmony.

Id. at 5-6.

                The Sixth Circuit recently reiterated the legal standards applicable to plaintiffs’

motion as follows:

                A preliminary injunction is an “extraordinary remedy never
                awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555

                                                   3
Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20                    PageID.430       Page 4 of 6




               U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). Rather, the
               party seeking the injunction must prove: (1) that they are likely to
               succeed on the merits of their claim, (2) that they are likely to
               suffer irreparable harm in the absence of preliminary relief, (3)
               that the balance of equities tips in their favor, and (4) that an
               injunction is in the public interest. Id. at 20, 129 S.Ct. 365. A court
               considering whether to grant a preliminary injunction must
               therefore “balance the competing claims of injury and must
               consider the effect on each party of the granting or withholding of
               the requested relief.” Id. at 24, 129 S.Ct. 365 (quoting Amoco
               Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 542, 107 S.Ct. 1396,
               94 L.Ed.2d 542 (1987)). Moreover, when crafting an injunction,
               a district court must take care to “limit the solution to the
               problem,” for example, by “enjoin[ing] only the unconstitutional
               applications of a [policy] while leaving other applications in
               force.” Ayotte v. Planned Parenthood of N. New England, 546 U.S.
               320, 328-29, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006).

Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 923-24 (6th Cir. 2020).

               Applying these factors to the present case leads the Court to conclude that the

requested preliminary injunction should be denied. First, plaintiffs have not proven that they

are likely to succeed on the merits. Defendants argue that plaintiffs were promoted from

provisional to permanent sergeant positions due to administrative error. If this is the case, then

it seems unlikely that plaintiffs will succeed in proving that their “demotion” from permanent

to provisional positions deprived them of property without due process, as one has no property

interest in continued employment without “a legitimate claim of entitlement” thereto. Bd. of

Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). Accord Lisle v. Metro. Gov’t of

Nashville & Davidson Cty., Tenn., 73 F. App’x 782, 785 (6th Cir. 2003). Whether plaintiffs

were or were not entitled to be promoted to the permanent sergeant positions, and therefore

could not be returned or “demoted” to their provisional sergeant positions without due process,

remains to be seen, and at this point it is not at all clear whether plaintiffs will prevail.


                                                  4
Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20                  PageID.431       Page 5 of 6




               Nor is the Court persuaded that plaintiffs will suffer irreparable harm if they are

required to take the promotional examination. Plaintiffs allege that they have already been

harmed by being demoted without due process, and the merits of that claim will be decided in

the course of this litigation. But no conceivable harm can come to them simply by sitting for

an examination. At worst, doing so may waste their time if, as they claim, they are entitled to

the permanent positions regardless of testing. The alleged harm in the form of “foster[ing]

disharmony within the police department” is far too speculative, and too far removed from

constituting irreparable harm to plaintiffs, to supply the type and extent of harm necessary to

support a grant of extraordinary injunctive relief.

               The third and fourth factors, the balance of equities and the public interest, do not

weigh for or against granting the requested injunction. As noted, the equities depend on whether

plaintiffs were entitled to be promoted or whether they happened to be promoted due to

administrative error, and this remains to be determined. The public certainly has an interest in

the vindication of plaintiffs’ constitutional rights, see Dodds v. United States Dep’t of Educ.,

845 F.3d 217, 222 (6th Cir. 2016), but when, as here, plaintiffs fail to show that they are likely

to succeed on the merits of their constitutional claim, this factor carries no weight.

               For these reasons, the Court concludes that plaintiffs have failed to demonstrate

their entitlement to the requested extraordinary injunctive relief. Accordingly,




                                                 5
Case 2:20-cv-10730-BAF-DRG ECF No. 29 filed 10/26/20            PageID.432     Page 6 of 6




             IT IS ORDERED that plaintiffs’ motion for a preliminary injunction is denied.



                                         s/Bernard A. Friedman
                                         BERNARD A. FRIEDMAN
Dated: October 26, 2020                  SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                            6
